             Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

                        Plaintiff,

        v.                                           Case No. 1:18-cv-2609

 SINCLAIR BROADCAST GROUP, INC.,
 RAYCOM MEDIA, INC.,
 TRIBUNE MEDIA COMPANY,
 MEREDITH CORPORATION,
 GRIFFIN COMMUNICATIONS, LLC,
 and
 DREAMCATCHER BROADCASTING,
 LLC,

                        Defendants.


                               COMPETITIVE IMPACT STATEMENT

       Plaintiff United States of America (“United States”), pursuant to Section 2(b) of the

Antitrust Procedures and Penalties Act, 15 U.S.C. § 16(b)-(h) (“APPA” or “Tunney Act”), files

this Competitive Impact Statement relating to the proposed Final Judgments against Defendants

Sinclair Broadcast Group, Inc. (“Sinclair”), Raycom Media, Inc. (“Raycom”), Tribune Media

Company (“Tribune”), Meredith Corporation (“Meredith”), Griffin Communications, LLC

(“Griffin”), and Dreamcatcher Broadcasting, LLC (“Dreamcatcher”) (collectively,

“Defendants”), submitted for entry in this civil antitrust proceeding.

I.     Nature and Purpose of the Proceeding

       On November 13, 2018, the United States filed a civil antitrust complaint alleging that

Defendants agreed among themselves and other broadcast television stations in many local


                                                 1
            Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 2 of 17




markets to reciprocally exchange station-specific, competitively sensitive information regarding

spot advertising revenues. The Complaint alleges Defendants’ agreements are unreasonable

restraints of trade that are unlawful under Section 1 of the Sherman Act, 15 U.S.C. § 1. The

Complaint seeks injunctive relief to prevent Defendants from exchanging competitively sensitive

information with and among competing broadcast television stations.

       Along with the Complaint, the United States filed proposed Final Judgments for each of

the Defendants. The proposed Final Judgments are substantively the same for all Defendants.

The proposed Final Judgments prohibit sharing of competitively sensitive information, require

Defendants to implement antitrust compliance training programs, and impose cooperation and

reporting requirements.

       The United States and Defendants have stipulated that the proposed Final Judgments may

be entered after compliance with the APPA, unless the United States withdraws its consent.

Entry of the proposed Final Judgments would terminate this action, except that the Court would

retain jurisdiction to construe, modify, or enforce the provisions of the proposed Final Judgments

and to punish violations thereof.

II.    Description of the Events Giving Rise to the Alleged Violation

       A. Industry Background

       Broadcast television stations sell advertising time to businesses that want to advertise

their products to television viewers. Broadcast television “spot” advertising, 1 which typically




       1
         Spot advertising differs from other types of television advertising, such as network and
syndicated television advertising, which are sold by television networks and producers of
syndicated programs on a nationwide basis and broadcast in every market where the network or
syndicated program is aired.
                                                 2
             Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 3 of 17




comprises the majority of a station’s revenues, is sold directly by the station itself or through its

sales representatives to advertisers who want to target viewers in specific geographic areas called

Designated Market Areas (“DMAs”). 2

       Broadcast stations typically make their spot advertising sales through two channels: (1)

local sales, which are sales made by the station’s own local sales staff to advertisers who are

usually located within the DMA; and (2) national sales, which are sales made either by the

broadcast group’s national sales staff or by a national sales representative firm (“Sales Rep

Firm”) to regional or national advertisers.

       Defendants own or operate multiple broadcast television stations, as set forth in the

following table:

                        Defendant                Stations             DMAs
                         Sinclair                  130                 87
                         Raycom                     55                 43
                         Tribune                    41                 31
                         Meredith                   17                 12
                          Griffin                    4                  2
                       Dreamcatcher                  3                  2


       Defendants, along with certain other television broadcast station groups, compete in

various configurations in multiple DMAs across the United States. Each Defendant sells spot

advertising time to advertisers that seek to target viewers in the DMAs in which Defendants




       2
         A DMA is a geographical unit designated by the A.C. Nielsen Company, a company
that surveys television viewers and furnishes data to aid in evaluating television audiences.
There are 210 DMAs in the United States. DMAs are widely accepted by television stations,
advertisers, and advertising agencies as the standard geographic area to use in evaluating
television audience size and demographic composition.
                                                 3
             Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 4 of 17




operate. Prices are individually negotiated with advertisers, and advertisers are able to “play off”

the stations against each other to obtain competitive rates.

       There are two primary Sales Rep Firms in the United States today, and each represents

hundreds of television stations throughout the country in the sale of national advertising time. It

is common for one Sales Rep Firm to represent multiple competing stations in the same DMA.

In such cases, the stations and the Sales Rep Firms purportedly create firewalls to prevent

coordination and information sharing between the sales teams representing competing stations.

       B. The Exchanges of Competitively Sensitive Information

       The Complaint alleges that Defendants and other broadcasters have agreed in many

DMAs to reciprocally exchange station-specific revenue pacing data. Revenue pacing data

compares a station’s revenues booked for a certain time period to the revenues booked for the

same point in time in the previous year, indicating how each station is performing versus the rest

of the market and providing insight into each station’s remaining spot advertising inventory for

the current period or future periods. The exchanges were systematic and typically included non-

public pacing data on national revenues, local revenues, or both, depending on the DMA. The

Complaint further alleges that certain Defendants engaged in the exchange of other forms of

competitively sensitive information relating to spot advertising in certain DMAs.

       The Complaint alleges that the Defendants exchanged pacing information in at least two

ways. First, Defendants and other television broadcast stations exchanged information through

the Sales Rep Firms. The information was passed both within and between Sales Rep Firms

representing competing stations, and was done with Defendants’ knowledge and frequently at




                                                 4
             Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 5 of 17




Defendants’ instruction. Second, in some DMAs, Defendants and other broadcasters exchanged

pacing information directly between local station employees.

       The Complaint alleges that these exchanges of pacing information allowed stations to

better understand, in real time, the availability of inventory on competitors’ stations, which is

often a key factor affecting negotiations with buyers over spot advertising prices. The exchanges

also helped stations to anticipate whether competitors were likely to raise, maintain, or lower

spot advertising prices. Understanding competitors’ pacing can help stations gauge competitors’

and advertisers’ negotiation strategies, inform their own pricing strategies, and help them resist

more effectively advertisers’ attempts to obtain lower prices by playing stations off of one

another. Defendants’ information exchanges therefore distorted the normal price-setting

mechanism in the spot advertising market and harmed the competitive process within the

affected DMAs.

III.   Explanation of the Proposed Final Judgments

       The provisions of the proposed Final Judgments closely track the relief sought in the

Complaint and are intended to provide prompt, certain, and effective remedies that will ensure

that Defendants and their employees and sales representatives will not impede competition by

sharing competitively sensitive information, directly or indirectly, including through Sales Rep

Firms, with their rival broadcast television stations. The requirements and prohibitions in the

proposed Final Judgments will terminate Defendants’ illegal conduct, prevent recurrence of the

same or similar conduct, ensure that Defendants establish an antitrust compliance program, and

provide the United States with cooperation in its ongoing investigation. The proposed Final




                                                  5
            Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 6 of 17




Judgments protect competition and consumers by putting a stop to the anticompetitive

information sharing alleged in the Complaint.

       A. Prohibited Conduct

       The proposed Final Judgments broadly prohibit Defendants from sharing competitively

sensitive information with rival broadcast television stations in the same DMA. 3 Specifically,

Section IV ensures that Defendants will not, directly or indirectly, communicate competitively

sensitive information, including pricing or pricing strategies, pacing, holding capacity, revenues,

or market shares, to broadcast television stations in the same DMA or to those stations’ sales

representatives and agents.

       The proposed Final Judgment provides that its provisions will apply to stations owned by

the settling Defendants even if Defendants sell those stations to new buyers. In particular,

Paragraph IV(C) provides that Defendants may not sell any stations they own as of October 1,

2018, unless the buyer has executed an Acknowledgement that each station will continue to be

bound by the terms of the proposed Final Judgment. The United States, in its discretion, may

waive this requirement on a station-by-station basis, or alternatively the buyer and the United

States may agree to void the Acknowledgement after the sale has been consummated.




       3
         As the proposed Final Judgments for each of the Defendants are substantively identical,
references to sections throughout this Competitive Impact Statement refer to the same section in
each Final Judgment. The only exception is Section III of the proposed Final Judgment for
Defendant Raycom, which has a provision that, in light of the proposed acquisition of Raycom
by Gray Television, Inc. (“Gray”), clarifies that the proposed Final Judgment does not apply to
stations Gray owned that were not owned by Raycom as of October 1, 2018.
                                                  6
             Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 7 of 17




       B. Conduct Not Prohibited

       Section V makes clear that the proposed Final Judgments do not prohibit Defendants

from sharing or receiving competitively sensitive information in certain specified circumstances

where the information sharing appears unlikely to cause harm to competition. Paragraph V(A)

allows Defendants to communicate competitively sensitive information to advertising customers

or prospective customers. Paragraph V(B) allows for the communication of competitively

sensitive information with other broadcasters (i) for purposes of evaluating or effectuating a

transaction, such as the purchase or sale of a station; or (ii) when reasonably necessary for

achieving the efficiencies of a legitimate collaboration among competitors, such as a lawful joint

venture. 4 Paragraph V(C) confirms that the proposed Final Judgments do not prohibit

petitioning conduct protected by the Noerr-Pennington doctrine. Paragraph V(D) permits the

exchange of competitively sensitive information through certain third-party aggregation services

under the conditions listed in that paragraph, including that the aggregated data does not permit

individual stations to identify, deduce, or estimate the prices or pacing of their competitors.

       C. Antitrust Compliance Obligations

       Under Section VI of the proposed Final Judgments, each of the Defendants must

designate an Antitrust Compliance Officer who is responsible for implementing training and


       4
         Paragraph V(B)(5) states that, for purposes of Paragraph V(B) only, certain types of
Joint Sales Agreements, Local Marketing Agreements, and similar agreements qualify as a
“legitimate competitor collaboration” under Paragraph V(B)(b). Paragraph V(B)(5) was
included in recognition of the fact that some broadcasters have entered into a number of these
agreements in various DMAs. The question of whether these agreements have any effect on
competition was outside the scope of the United States’ investigation in this matter.
Accordingly, Paragraph V(B)(5) should not be read as an admission that such agreements
otherwise comply with the antitrust laws, and the United States takes no position on that question
for purposes of this proceeding.
                                                 7
             Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 8 of 17




antitrust compliance programs and ensuring compliance with the Final Judgment. Among other

duties, the Antitrust Compliance Officer will be required to distribute copies of the Final

Judgment and ensure that training on the Final Judgment and the antitrust laws is provided to

Defendants’ management and sales staff. Section VI also requires Defendants to establish an

antitrust whistleblower policy and remedy and report violations of the Final Judgment. Under

Paragraph VI(D)(4), each Defendant, through its CEO, General Counsel, or Chief Legal Officer,

must certify annual compliance with the Final Judgment. This compliance program is necessary

in light of the extensive history of communications among rival stations that facilitated

Defendants’ agreements.

       D. Defendants’ Cooperation

       As outlined in Section VII, Defendants must cooperate fully and truthfully with the

United States in any investigation or litigation relating to the sharing of competitively sensitive

information in the broadcast television industry. The required cooperation may include

providing sworn testimony, employee interviews, and/or documents and data.

       Paragraph VII(C) provides that, subject to each Defendant’s truthful and continuing

cooperation as defined in Paragraphs VII(A) and (B), the United States will not bring further

civil actions or criminal charges against that Defendant for any agreement to share competitively

sensitive information with any other station or Sales Rep Firm when the agreement: (1) was

entered into and terminated before the date of the filing of the Complaint and (2) does not

constitute or include an agreement to fix prices or divide markets.




                                                  8
             Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 9 of 17




       E. Enforcement of Final Judgment

       The proposed Final Judgments contain provisions designed to promote compliance and

make the enforcement of Division consent decrees as effective as possible. Paragraph X(A)

provides that the United States retains and reserves all rights to enforce the provisions of the

proposed Final Judgment, including its rights to seek an order of contempt from the Court.

Defendants have agreed that in any civil contempt action, any motion to show cause, or any

similar action brought by the United States regarding an alleged violation of the Final

Judgments, the United States may establish the violation and the appropriateness of any remedy

by a preponderance of the evidence and that the Defendants have waived any argument that a

different standard of proof should apply. This provision aligns the standard for compliance

obligations with the standard of proof that applies to the underlying offense that the compliance

commitments address.

       Paragraph X(B) provides additional clarification regarding the interpretation of the

provisions of the proposed Final Judgments. The proposed Final Judgments were drafted to

restore all competition the United States alleged was harmed by Defendants’ challenged conduct.

The Defendants agree that they will abide by the proposed Final Judgments, and that they may

be held in contempt of this Court for failing to comply with any provision of the proposed Final

Judgments that is stated specifically and in reasonable detail, whether or not it is clear and

unambiguous on its face, and as interpreted in light of this procompetitive purpose.

       Paragraph X(C) further provides that, should the Court find in an enforcement proceeding

that a Defendant has violated the Final Judgment, the United States may apply to the Court for a

one-time extension of the Final Judgment, together with such other relief as may be appropriate.


                                                  9
            Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 10 of 17




In addition, in order to compensate American taxpayers for any costs associated with the

investigation and enforcement of violations of a proposed Final Judgment, Paragraph X(C)

provides that in any successful effort by the United States to enforce a Final Judgment against a

Defendant, whether litigated or resolved before litigation, Defendant agrees to reimburse the

United States for any attorneys’ fees, experts’ fees, or costs incurred in connection with any

enforcement effort, including the investigation of the potential violation.

        Finally, Section XI of the proposed Final Judgments provides that each Final Judgment

shall expire seven years from the date of its entry, except that after five years from the date of its

entry, the Final Judgments may be terminated upon notice by the United States to the Court and

the Defendants that the continuation of the Final Judgments is no longer necessary or in the

public interest.

IV.     Remedies Available to Potential Private Litigants

        Section 4 of the Clayton Act, 15 U.S.C. § 15, provides that any person who has been

injured as a result of conduct prohibited by the antitrust laws may bring suit in federal court to

recover three times the damages the person has suffered, as well as costs and reasonable

attorneys’ fees. Entry of the proposed Final Judgments will neither impair nor assist the bringing

of any private antitrust damage action. Under the provisions of Section 5(a) of the Clayton Act,

15 U.S.C. § 16(a), the proposed Final Judgments have no prima facie effect in any subsequent

private lawsuit that may be brought against Defendants.

V.      Procedures Available for Modification of the Proposed Final Judgments

        The United States and Defendants have stipulated that the Court may enter the proposed

Final Judgments after compliance with the provisions of the APPA, provided that the United


                                                  10
            Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 11 of 17




States has not withdrawn its consent. The APPA conditions entry upon the Court’s

determination that the proposed Final Judgments are in the public interest.

       The APPA provides a period of at least sixty days preceding the effective date of the

proposed Final Judgments within which any person may submit to the United States written

comments regarding the proposed Final Judgments. Any person who wishes to comment should

do so within sixty days of the date of publication of this Competitive Impact Statement in the

Federal Register, or the last date of publication in a newspaper of the summary of this

Competitive Impact Statement, whichever is later. All comments received during this period

will be considered by the United States Department of Justice, which remains free to withdraw

its consent to the proposed Final Judgments at any time before the Court’s entry of judgment.

The comments and the response of the United States will be filed with the Court. In addition,

comments will be posted on the U.S. Department of Justice, Antitrust Division’s website and,

under certain circumstances, published in the Federal Register.

       Written comments should be submitted to:

               Owen M. Kendler
               Chief, Media, Entertainment, & Professional Services Section
               Antitrust Division
               United States Department of Justice
               450 5th Street, N.W., Suite 4000
               Washington, DC 20530

       Under Section IX, the proposed Final Judgments provide that the Court retains

jurisdiction over this action, and the parties may apply to the Court for any order necessary or

appropriate for the modification, interpretation, or enforcement of the Final Judgments.




                                                11
            Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 12 of 17




VI.     Alternatives to the Proposed Final Judgment

        The United States considered, as an alternative to the proposed Final Judgments, seeking

injunctive relief against Defendants’ conduct through a full trial on the merits. The United States

is satisfied, however, that the relief sought in the proposed Final Judgments will terminate the

anticompetitive conduct alleged in the Complaint and more quickly restore the benefits of

competition to advertisers. Thus, the proposed Final Judgments would achieve the relief the

United States might have obtained through litigation, but avoids the time, expense, and

uncertainty of a full trial on the merits.

VII.    Standard of Review Under the APPA for the Proposed Final Judgments

        The Clayton Act, as amended by the APPA, requires that proposed consent judgments in

antitrust cases brought by the United States be subject to a 60-day comment period, after which

the court shall determine whether entry of the proposed Final Judgment “is in the public

interest.” 15 U.S.C. § 16(e)(1). In making that determination, the court, in accordance with the

statute as amended in 2004, is required to consider:

                (A)     the competitive impact of such judgment, including termination of
                alleged violations, provisions for enforcement and modification, duration
                of relief sought, anticipated effects of alternative remedies actually
                considered, whether its terms are ambiguous, and any other competitive
                considerations bearing upon the adequacy of such judgment that the court
                deems necessary to a determination of whether the consent judgment is in
                the public interest; and

                (B)     the impact of entry of such judgment upon competition in the
                relevant market or markets, upon the public generally and individuals
                alleging specific injury from the violations set forth in the complaint
                including consideration of the public benefit, if any, to be derived from a
                determination of the issues at trial.

15 U.S.C. § 16(e)(1)(A) & (B). In considering these statutory factors, the court’s inquiry is


                                                 12
            Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 13 of 17




necessarily a limited one as the government is entitled to “broad discretion to settle with the

defendant within the reaches of the public interest.” United States v. Microsoft Corp., 56 F.3d

1448, 1461 (D.C. Cir. 1995); see generally United States v. SBC Commc’ns, Inc., 489 F. Supp.

2d 1 (D.D.C. 2007) (assessing public interest standard under the Tunney Act); United States v.

U.S. Airways Group, Inc., 38 F. Supp. 3d 69, 75 (D.D.C. 2014) (explaining that the “court’s

inquiry is limited” in Tunney Act settlements); United States v. InBev N.V./S.A., No. 08-1965

(JR), 2009 U.S. Dist. LEXIS 84787, at *3 (D.D.C. Aug. 11, 2009) (noting that the court’s review

of a consent judgment is limited and only inquires “into whether the government’s determination

that the proposed remedies will cure the antitrust violations alleged in the complaint was

reasonable, and whether the mechanism to enforce the final judgment are clear and

manageable”).

       As the United States Court of Appeals for the District of Columbia Circuit has held,

under the APPA a court considers, among other things, the relationship between the remedy

secured and the specific allegations in the government’s complaint, whether the decree is

sufficiently clear, whether its enforcement mechanisms are sufficient, and whether the decree

may positively harm third parties. See Microsoft, 56 F.3d at 1458-62. With respect to the

adequacy of the relief secured by the decree, a court may not “engage in an unrestricted

evaluation of what relief would best serve the public.” United States v. BNS, Inc., 858 F.2d 456,

462 (9th Cir. 1988) (quoting United States v. Bechtel Corp., 648 F.2d 660, 666 (9th Cir. 1981));

see also Microsoft, 56 F.3d at 1460-62; United States v. Alcoa, Inc., 152 F. Supp. 2d 37, 40

(D.D.C. 2001); InBev, 2009 U.S. Dist. LEXIS 84787, at *3. Instead:

       [t]he balancing of competing social and political interests affected by a proposed antitrust
       consent decree must be left, in the first instance, to the discretion of the Attorney General.

                                                 13
            Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 14 of 17




       The court’s role in protecting the public interest is one of insuring that the government
       has not breached its duty to the public in consenting to the decree. The court is required
       to determine not whether a particular decree is the one that will best serve society, but
       whether the settlement is “within the reaches of the public interest.” More elaborate
       requirements might undermine the effectiveness of antitrust enforcement by consent
       decree.

Bechtel, 648 F.2d at 666 (emphasis added) (citations omitted). 5

       In determining whether a proposed settlement is in the public interest, a district court

“must accord deference to the government’s predictions about the efficacy of its remedies, and

may not require that the remedies perfectly match the alleged violations.” SBC Commc’ns, 489

F. Supp. 2d at 17; see also U.S. Airways, 38 F. Supp. 3d at 74-75 (noting that a court should not

reject the proposed remedies because it believes others are preferable and that room must be

made for the government to grant concessions in the negotiation process for settlements);

Microsoft, 56 F.3d at 1461 (noting the need for courts to be “deferential to the government’s

predictions as to the effect of the proposed remedies”); United States v. Archer-Daniels-Midland

Co., 272 F. Supp. 2d 1, 6 (D.D.C. 2003) (noting that the court should grant “due respect to the

government’s prediction as to the effect of proposed remedies, its perception of the market

structure, and its views of the nature of the case”). The ultimate question is whether “the

remedies [obtained in the decree are] so inconsonant with the allegations charged as to fall

outside of the ‘reaches of the public interest.’” Microsoft, 56 F.3d at 1461 (quoting United States

v. Western Elec. Co., 900 F.2d 283, 309 (D.C. Cir. 1990)). To meet this standard, the United




       5
          See also BNS, 858 F.2d at 464 (holding that the court’s “ultimate authority under the
[APPA] is limited to approving or disapproving the consent decree”); United States v. Gillette
Co., 406 F. Supp. 713, 716 (D. Mass. 1975) (noting that, in this way, the court is constrained to
“look at the overall picture not hypercritically, nor with a microscope, but with an artist’s
reducing glass”).
                                                  14
            Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 15 of 17




States “need only provide a factual basis for concluding that the settlements are reasonably

adequate remedies for the alleged harms.” SBC Commc’ns, 489 F. Supp. 2d at 17.

       Moreover, the court’s role under the APPA is limited to reviewing the remedy in

relationship to the violations that the United States has alleged in its complaint, and does not

authorize the court to “construct [its] own hypothetical case and then evaluate the decree against

that case.” Microsoft, 56 F.3d at 1459; see also U.S. Airways, 38 F. Supp. 3d at 75 (noting that

the court must simply determine whether there is a factual foundation for the government’s

decisions such that its conclusions regarding the proposed settlements are reasonable); InBev,

2009 U.S. Dist. LEXIS 84787, at *20 (“the ‘public interest’ is not to be measured by comparing

the violations alleged in the complaint against those the court believes could have, or even

should have, been alleged”). Because the “court’s authority to review the decree depends

entirely on the government’s exercising its prosecutorial discretion by bringing a case in the first

place,” it follows that “the court is only authorized to review the decree itself,” and not to

“effectively redraft the complaint” to inquire into other matters that the United States did not

pursue. Microsoft, 56 F.3d at 1459-60. As a court in this district confirmed in SBC

Communications, courts “cannot look beyond the complaint in making the public interest

determination unless the complaint is drafted so narrowly as to make a mockery of judicial

power.” SBC Commc’ns, 489 F. Supp. 2d at 15.

       In its 2004 amendments, 6 Congress made clear its intent to preserve the practical benefits

of utilizing consent decrees in antitrust enforcement, adding the unambiguous instruction that


       6
          The 2004 amendments substituted “shall” for “may” in directing relevant factors for a
court to consider and amended the list of factors to focus on competitive considerations and to
address potentially ambiguous judgment terms. Compare 15 U.S.C. § 16(e) (2004), with 15
                                                15
            Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 16 of 17




“[n]othing in this section shall be construed to require the court to conduct an evidentiary hearing

or to require the court to permit anyone to intervene.” 15 U.S.C. § 16(e)(2); see also U.S.

Airways, 38 F. Supp. 3d at 76 (indicating that a court is not required to hold an evidentiary

hearing or to permit intervenors as part of its review under the Tunney Act). This language

explicitly wrote into the statute what Congress intended when it first enacted the Tunney Act in

1974. As Senator Tunney explained: “[t]he court is nowhere compelled to go to trial or to

engage in extended proceedings which might have the effect of vitiating the benefits of prompt

and less costly settlement through the consent decree process.” 119 Cong. Rec. 24,598 (1973)

(statement of Sen. Tunney). Rather, the procedure for the public interest determination is left to

the discretion of the court, with the recognition that the court’s “scope of review remains sharply

proscribed by precedent and the nature of Tunney Act proceedings.” SBC Commc’ns, 489 F.

Supp. 2d at 11. A court can make its public interest determination based on the competitive

impact statement and response to public comments alone. U.S. Airways, 38 F. Supp. 3d at 76.

See also United States v. Enova Corp., 107 F. Supp. 2d 10, 17 (D.D.C. 2000) (noting that the

“Tunney Act expressly allows the court to make its public interest determination on the basis of

the competitive impact statement and response to comments alone”); S. Rep. No. 93-298 93d

Cong., 1st Sess., at 6 (1973) (“Where the public interest can be meaningfully evaluated simply

on the basis of briefs and oral arguments, that is the approach that should be utilized.”).




U.S.C. § 16(e)(1) (2006); see also SBC Commc’ns, 489 F. Supp. 2d at 11 (concluding that the
2004 amendments “effected minimal changes” to Tunney Act review).
                                            16
           Case 1:18-cv-02609 Document 3 Filed 11/13/18 Page 17 of 17




VIII. Determinative Documents

       There are no determinative materials or documents within the meaning of the APPA that

were considered by the United States in formulating the proposed Final Judgments.



Dated: November 13, 2018

                                           Respectfully submitted,


                                            ee F. rger* (D.C. Bar #482435)
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Antitrust Division
                                           Media, Entertainment, and Professional Services
                                           Section
                                           450 Fifth Street, N.W., Suite 4000
                                           Washington, DC 20530
                                           Phone: 202-598-2698
                                           Facsimile: 202-514-7308
                                           Email: Lee.Berger@usdoj.gov

                                           *Attorney of Record




                                              17
